UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund As of 12-31-10 (Unaudited) Description Yield* (%) Par value Value Commercial Paper 57.88% (Cost $248,219,379) American Honda Finance Corp. 01/05/11 0.200 16,000,000 15,999,644 Bank of America Corp. 01/03/11 0.270 15,000,000 14,999,775 Bank of Nova Scotia 01/03/11 0.140 20,000,000 19,999,844 CAFCO LLC 02/02/11 0.270 20,000,000 19,995,200 Credit Suisse USA, Inc. 01/05/11 0.230 15,000,000 14,999,617 Govco LLC 01/25/11 to 03/15/11 0.270 to 0.300 20,000,000 19,989,975 JPMorgan Chase & Company 01/03/11 0.010 21,000,000 20,999,988 Jupiter Securitization Company LLC 01/27/11 0.230 21,000,000 20,996,512 Nestle Capital Corp. 01/03/11 0.050 20,000,000 19,999,944 Old Line Funding LLC 03/02/11 0.270 20,251,000 20,241,887 Procter & Gamble International Funding SCA 01/13/11 0.170 20,000,000 19,998,867 Societe Generale North America, Inc. 01/04/11 to 01/14/11 0.250 to 0.300 20,000,000 19,998,654 UBS Finance (Delaware) LLC 01/06/11 0.190 20,000,000 19,999,472 Corporate Interest-Bearing Obligations 20.21% (Cost $86,678,110) Bank of America NA (P) 01/27/11 0.361 5,000,000 5,000,000 Caterpillar Financial Services Corp. (P) 06/24/11 1.053 3,450,000 3,463,413 Credit Suisse USA, Inc. 11/15/11 6.125 2,070,000 2,166,823 Credit Suisse USA, Inc. (P) 03/02/11 0.490 1,000,000 1,000,326 John Deere Capital Corp. (P) 01/18/11 0.989 3,990,000 3,991,362 John Deere Capital Corp. 10/17/11 5.400 3,500,000 3,636,668 Morgan Stanley 01/21/11 to 04/15/11 5.050 to 6.750 16,321,000 16,433,556 Morgan Stanley (P) 01/18/11 0.539 1,745,000 1,745,040 The Goldman Sachs Group, Inc. 01/15/11 to 01/15/11 5.000 to 6.875 18,847,000 18,888,393 Toyota Motor Credit Corp. (P) 01/10/11 0.263 15,000,000 15,000,000 Toyota Motor Credit Corp. 05/18/11 5.450 5,215,000 5,314,541 Wells Fargo & Company 01/12/11 to 08/26/11 4.875 to 5.300 6,000,000 6,037,988 1 Money Market Fund As of 12-31-10 (Unaudited) Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) Westpac Securities NZ, Ltd. 01/21/11 0.341 4,000,000 $4,000,000 U.S. Government & Agency Obligations 19.60% (Cost $84,025,608) Bank of America Corp.(J)(P) 04/30/12 to 06/22/12 0.503 to 0.588 14,000,000 14,000,000 Citigroup Funding, Inc. (J)(P) 03/30/12 0.603 2,000,000 2,000,000 Federal Agricultural Mortgage Corp. (S) 01/14/11 4.875 4,000,000 4,006,493 Federal Home Loan Bank 12/23/11 0.500 5,000,000 5,000,000 General Electric Capital Corp.(J)(P) 03/11/11 to 03/12/12 0.382 to 0.502 7,000,000 7,000,000 JPMorgan Chase & Company(J)(P) 02/23/11 to 12/26/12 0.364 to 0.553 16,000,000 16,010,089 Morgan Stanley(J)(P) 02/10/12 to 06/20/12 0.502 to 0.654 15,000,000 15,000,000 The Goldman Sachs Group, Inc.(J)(P) 11/09/11 to 03/15/12 0.502 to 0.536 12,000,000 12,009,026 The Huntington National Bank (J)(P) 06/01/12 0.696 7,000,000 7,000,000 Union Bank NA (J)(P) 03/16/12 0.502 2,000,000 2,000,000 Par value Value Repurchase Agreement 0.91% (Cost $3,900,000) Repurchase Agreement with State Street Corp. dated 12-31-10 at 0.010% to be repurchased at $3,900,003 on 01-03-11, collateralized by $3,565,000 Federal Home Loan Mortgage Corp., 4.500% due 01-15-14 (valued at $3,979,431, including interest) 3,900,000 3,900,000 Total investments (Cost $422,823,097) 98.60% Other assets and liabilities, net 1.40% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (J) These securities are issued under the Temporary Liquidity Guarantee and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. These securities amounted to $75,019,115 or 17.50% of the Fund's net assets as of 12-31-10. (P) Variable rate obligation. Securities reset coupon rates periodically. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At 12-31-10, the aggregate cost of investment securities for federal income tax purposes was $422,823,097. 2 Notes to the Schedule of Investments (Unaudited) Security valuation. Securities in the Funds portfolio are valued at amortized cost, in accordance with Rule 2a-7 of the 1940 Act, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Funds own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of December 31, 2010, all investments are categorized as Level 2 under the hierarchy described above. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the period ended December 31, 2010, there were no significant transfers in or out of Level 2 assets. Repurchase agreements. The Fund may enter into repurchase agreements. When a Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Funds custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 3 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 24, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: February 24, 2011
